DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4-7, 10, 12-14, 18-22, 25-27, and 29-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The instant claims are drawn to a method of reducing the severity or inhibiting replication of a Coronaviridae virus by administering to a person, a poliomyelitis virus vaccine. Paragraphs [0022-0028] of the instant published disclosure, USPgPub 2021/0322542, list viruses encompassed by Group IV. Payne. ("Family coronaviridae." Viruses; 2017: 149) provide an overview of similarities, differences, and unknown structure-function correlations encompassed within the broad family of Coronaviridae. Working examples in the instant disclosure discuss Coronaviridae, as evidenced by Payne, the skilled artisan would not predict success for reducing the severity or inhibiting replication of any Coronaviridae virus by administering to a person, a poliomyelitis virus vaccine.   
 Regarding reducing the severity or inhibiting replication of SARS-CoV-2 by administering to a person, a poliomyelitis virus vaccine, the art does not recognize this treatment.
From the Polio Global Eradication Initiative, “The use of oral polio vaccine (OPV) to prevent SARS-CoV2” states “There is no evidence that oral poliovirus vaccine (OPV) protects people against infection with COVID-19 virus.” (3/2020). The Polio Global Eradication Initiative notice indicates that while the polio vaccine exerts non-specific effects on the immune system, the effects of the vaccine are not well characterized and the clinical relevance is unknown. Chumakov et al. (Science. June 2020; 368 (6496): 1187-1188) discuss innate immune mechanisms induced by live vaccines against unrelated pathogens and propose large-scale studies for administering oral poliovirus vaccines to evaluate possible efficacy against COVID-19, but provides no data or evidence regarding in vivo effectiveness. 
Comunale et al. (Frontiers in Medicine. August 2021; 8 (Article 710010) show monoclonal antibody 4E6 binding to the RNA-dependent RNA polymerase (RdRp) of poliovirus and SARS-CoV-2 in Figure 3. In Figure 6, 13 of 17 randomly selected sera from polio-immunized subjects inhibit RdRp activity in vitro by an RdRp polymerase assay discussed on page 3.  However, the results of Figure 6 clearly show that the reduction in RdRp activity is unpredictably variable from person to person, as discussed in “Antibody Titers Before and After Poliovirus Vaccination…” on page 4.  In addition, while the data of Comunale et al. suggest the possibility of a reduction in SARS-CoV-2 replication in vitro, there is no evidence that the RdRp in vivo or reduce symptom severity, as asserted by the instant claims. 
Root-Bernstein (Vaccines. Sept. 2020; 8) teach several antigens that are similar in sequence to SARS-CoV-2 spike, membrane, and replicase 1a proteins, see Figures 3, 4, and Table 5.
However, in the first full paragraph on page 12, Root-Bernstein states: 

It is important to emphasize that the fact that a microbe expresses an antigen that is sequentially similar to a SARS-CoV-2 protein is not sufficient to guarantee that the two will elicit cross-reactive immunity or, for that matter, any immune response whatsoever, since that sequence may not be processed as an antigen by macrophages or presented to T cells. The full range of determinants of antigenicity are as yet unknown. Among the key factors seem to be the concentration of the antigen, how dissimilar it is from its host, where the antigen is expressed within a protein (e.g., whether it is freely accessible in a random loop or protected within a pleated beta sheet), how the antigen is presented to the immune system (e.g., by ingestion, inoculation, infection), and the inflammatory context in which the antigen is processed (e.g., in the presence of an adjuvant or bystander infection)  

	Therefore, even if there is structural similarity between poliovirus and SARS-CoV-2 RdRp proteins, as suggested in the data presented by Comunale et al., there is no evidence that the RdRp antibodies of Comunale et al. would inhibit SARS-CoV-2 replication in vivo or reduce symptom severity, as asserted by the instant claims.  
Alternatively, even if cross-neutralizing antibodies between polio and SARS-CoV-2 RdRp (shown in vitro by Comunale et al.), are induced in vivo, one of skill in the art would not predict that the cross-reactive antibodies would neutralize SARS-CoV-2 or induce unintended 
Regarding the administration of an attenuated live poliomyelitis virus vaccine to reduce the severity of symptoms or inhibit replication of any Coronaviridae, or more particularly, SARS-CoV-2, Thompson et al. (Risk Analysis. 2021; 41 (2): 376-386) teach that there are many risks associated with OPV use and that no benefit has been demonstrated in using OPV to treat SARS-CoV-2. From the discussion, OPV has not been used in the USA for twenty years, there is no current OPV approved in the USA, and administration could result in unintended virus exposure and transmission of poliovirus to previously uninfected persons.
In addition, poliovirus vaccine administration is part of the normal pediatric and school required immunizations. From the American Assoc. of Pediatrics “Children and COVID-19: State-Level Data Report” (2021) “For the week ending November 18, children were 25.1% of reported weekly COVID-19 cases (children, under age 18, make up 22.2% of the US population).” As evidenced from the report, children succumb to SARS-CoV-2 infection at the same rate as the rest of the population even though they are fewer years removed from receiving the poliovirus vaccine. There is no evidence that poliovirus vaccination reduces severity of symptoms or inhibits replication of any Coronaviridae, or more particularly, SARS-CoV-2, in a person, as asserted by the instant claims.
Instant working examples 1-6 provide discussions regarding a small sample size and do not provide details regarding “control” subjects. Therefore, any significance of encouraging results cannot be determined.  
Coronaviridae, or more particularly, SARS-CoV-2, in a person. For these reasons, it is determined that an undue quantity of experimentation would be required of the skilled artisan to make and use the instant methods claimed.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 4-7, 10, 12-14, 18-22, 25-27, and 29-31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-9, 11-17, 19, and 21 of copending Application No. 17/155,953 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘953 are drawn to a method of preventing SARS-CoV-2 infection by administering a poliomyelitis vaccine. The method of prevention claimed in ‘953 anticipates the instant methods of reducing severity and inhibiting infection of SARS-CoV-2 by administering a poliomyelitis vaccine to a person. The types of poliomyelitis vaccines administered in the claims of ‘953 also anticipate the instant types of poliomyelitis vaccines instantly administered. Therefore, the instant claims and the claims of ‘953 are not patentably distinct.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANON A FOLEY whose telephone number is (571)272-0898. The examiner can normally be reached M-F, generally 5:30 AM-5 PM, flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet L Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Shanon A. Foley/Primary Examiner, Art Unit 1648